DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-9 are directed to at least one processor; and at least one memory comprising a plurality of instructions stored thereon, machine-readable storage media claims 10-17 are directed to storing instructions, and method claims 18-20 are directed to a series of steps. Thus the claims are directed to a machine, manufacture, and process, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite performing contact center agent scheduling, including generating and performing steps.  
The limitations of generating and performing, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite generating a workload forecast indicative of a demand that will be introduced into the contact center in a future planning period based on a workload forecast model and time series data; generating a staffing requirement forecast indicative of a number of agents required to handle the workload forecast based on the workload forecast, one or more service goals, and a staffing requirement model; and performing schedule optimization using column generation to generate an optimized contact center agent shift schedule for a plurality of agents based on the staffing requirement forecast and one or more constraints.
That is, other than reciting at least one processor; and at least one memory comprising a plurality of instructions stored thereon, the claim limitations merely cover commercial interactions, including managing interaction between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include at least one processor; and at least one memory comprising a plurality of instructions stored thereon.  The at least one processor; and at least one memory comprising a plurality of instructions stored thereon in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of at least one processor; and at least one memory comprising a plurality of instructions stored thereon amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 further describe each column added, and the one or more constraints. Claims 4-6 recite additional generating, receiving, performing and comparing steps. Claims 7-9 further describes performing schedule optimization, the at least one termination criteria, and recites an additional incorporating step. Similarly, dependent claims 11-17, 19 and 20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, at least one processor; and at least one memory comprising a plurality of instructions stored thereon.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0144 of the specification, “In some embodiments, the computing device 1300 may be embodied as a server, desktop computer, laptop computer, tablet computer, notebook, netbook, UltrabookTM, cellular phone, mobile computing device, smartphone, wearable computing device, personal digital assistant, Internet of Things (IoT) device, processing system, wireless access point, router, gateway, and/or any other computing, processing, and/or communication device capable of performing the functions described herein.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-4, 7-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne et al (US 20070198323 A1), in view of Cameron et al (US 20080300954 A1).
As per claim 1, Bourne et al disclose a system for performing contact center agent scheduling (i.e., integrated process for optimizing operations at a contact center (200), figure 2), the system comprising: at least one processor; and at least one memory comprising a plurality of instructions stored thereon that, in response to execution by the at least one processor (i.e., The integrated system 300 includes two or more of the following components: a work force manager (WFM) 310; a quality monitoring component 320; a learning component 330; and a performance management component 340. These components (310-340) cooperate to implement the integrated contact center business process (200), figure 3), causes the system to: 
generate a workload forecast indicative of a demand that will be introduced into the contact center in a future planning period based on a workload forecast model and time series data (i.e., determining the number of agents scheduled for a campaign, the goals/metrics and campaign characteristics from the first stage (210) are considered. The schedule also uses as input a workload forecast, which predicts contact volume during each interval of the campaign, based on historical data, ¶ 0046); 
generate a staffing requirement forecast indicative of a number of agents required to handle the workload forecast based on the workload forecast, one or more service goals, and a staffing requirement model (i.e., A forecast and scheduling component (350) calculates staffing levels and agent schedules based on historical interaction (contact) patterns, ¶ 0054, wherein The scheduler 350 considers the quality goals 810 and the KPIs 710, along with other inputs, to determine a schedule 530 which includes agent assignments to work activities at specific times. The scheduler 350 also considers other inputs, such as a workload forecast 820, agent skill sets 830 and agent shift preferences 840, ¶ 0089); and 
perform schedule optimization (i.e., the integrated workforce optimization platforms disclosed herein provide closed-loop systems for continuous performance improvement, enabling contact centers to: establish realistic forecasts and performance goals; schedule and deploy the right number of staff with the appropriate skills, ¶ 0019).
Bourne et al does not disclose using column generation to generate an optimized contact center agent shift schedule for a plurality of agents based on the staffing requirement forecast and one or more constraints.
Cameron et al disclose FIG. 5 is a data flow diagram of embodiments of shift template generation logic 510 and shift instance generation logic 520 which implement blocks 440 and 450 from FIG. 4, respectively. Shift template generation logic 510 receives as input shift constraints 130, and produces a set of shift templates 330. Shift templates 330 and demand 140 are used as input by shift instance generation logic 520 to produce a set of shift instances 320 (¶ 0045).
Cameron et al disclose The problem notation used for the LP relaxation discussion are as follows: Objective Function: Minimize Z=cx Subject to Ax=b, xi.gtoreq.0; where c=n-dimensioned row vector whole elements c.sub.i represent the shift length in hours for shift of template i (i=1, 2, . . . , n); x=n-dimensioned column vector whole elements xi represent the number of shifts used of template l; A=matrix of order m.times.n made up of n column vectors each of size m (m is the number of time intervals in the day for which shifts are being generated); the n column vectors represent the shift templates; each element a.sub.ij of the matrix is either 1 or 0 (1 representing that shift of template j (j=1, 2, . . . , n) covers time interval i (i=1, 2, . . . , m) (¶¶  0079-0086).
Bourne et al and Cameron et al are concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using column generation to generate an optimized contact center agent shift schedule for a plurality of agents based on the staffing requirement forecast and one or more constraints in Bourne et al, as seen in Cameron et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Bourne et al does not disclose each column added during the column generation corresponds with a prospective shift schedule.
Cameron et al disclose FIG. 5 is a data flow diagram of embodiments of shift template generation logic 510 and shift instance generation logic 520 which implement blocks 440 and 450 from FIG. 4, respectively. Shift template generation logic 510 receives as input shift constraints 130, and produces a set of shift templates 330. Shift templates 330 and demand 140 are used as input by shift instance generation logic 520 to produce a set of shift instances 320 (¶ 0045).
The problem notation used for the LP relaxation discussion are as follows: Objective Function: Minimize Z=cx Subject to Ax=b, xi.gtoreq.0; where c=n-dimensioned row vector whole elements c.sub.i represent the shift length in hours for shift of template i (i=1, 2, . . . , n); x=n-dimensioned column vector whole elements xi represent the number of shifts used of template l; A=matrix of order m.times.n made up of n column vectors each of size m (m is the number of time intervals in the day for which shifts are being generated); the n column vectors represent the shift templates; each element a.sub.ij of the matrix is either 1 or 0 (1 representing that shift of template j (j=1, 2, . . . , n) covers time interval i (i=1, 2, . . . , m) (¶¶  0079-0086).
Bourne et al and Cameron et al are concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include each column added during the column generation corresponds with a prospective shift schedule in Bourne et al, as seen in Cameron et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3, Bourne et al does not disclose the one or more constraints comprises at least one of a maximum shift duration, an earliest shift starting time, or a latest shift finishing time.
Cameron et al disclose Shift constraints 130 describe how a shift instance 320 is limited (e.g., duration, start time, stop time, break times, break durations). Multiple shift instances 320 can be created based on shift constraints 130, by varying attributes such as duration, start time, etc. (¶ 0038).
Bourne et al and Cameron et al are concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include each column added during the column generation corresponds with a prospective shift schedule in Bourne et al, as seen in Cameron et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4, Bourne et al disclose the plurality of instructions further causes the system to automatically generate one of a batch process workload forecast model or an ad hoc workload forecast model based on automatic call distribution data of the contact center (i.e., The schedule also uses as input a workload forecast, which predicts contact volume during each interval of the campaign, based on historical data. Using this schedule, the contact center manager deploys the appropriate number and mix of agents during the campaign times, ¶ 0046).
As per claims 7 and 8, Bourne et al does not disclose solve a relaxed master problem and add columns until at least one termination criteria has been satisfied, and wherein the at least one termination criteria comprises a determination that no new columns are available to add or a determination that a threshold number of iterations of column generation has been reached.
Cameron et al disclose The branch and bound algorithm is an LP-based technique that efficiently conducts a semi-complete enumeration search of the solution space. It solves LP-relaxations and progressively adds constraints to the problems based on the solutions obtained. The branching technique used in the branch and bound implementation for the shift generation problem is as follows: Find the first non-integer row v in the simplex tableau; let x.sub.j be the basic variable corresponding to this row with its value equal to b.sub.v; Generate two nodes of LP problems: Add the constraint x.sub.j.ltoreq..left brkt-bot.b.sub.v.right brkt-bot., where refers to the largest integer smaller than b.sub.v, to the current constraint set. Add the constraint x.sub.j.gtoreq..left brkt-top.b.sub.v.right brkt-bot., where refers to the smallest integer larger than b.sub.v, to the current constraint set (¶¶ 0093-0097).
Bourne et al and Cameron et al are concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include solve a relaxed master problem and add columns until at least one termination criteria has been satisfied, and wherein the at least one termination criteria comprises a determination that no new columns are available to add or a determination that a threshold number of iterations of column generation has been reached in Bourne et al, as seen in Cameron et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, Bourne et al disclose a contact center system (i.e., FIG. 1 is a block diagram of a contact center environment 100); and wherein the plurality of instructions further causes the system to automatically incorporate the optimized contact center agent shift schedule into the contact center system (i.e., the integrated workforce optimization platforms disclosed herein provide closed-loop systems for continuous performance improvement, enabling contact centers to: establish realistic forecasts and performance goals; schedule and deploy the right number of staff with the appropriate skills, ¶ 0019).
Claims 10-13, 16 and 17 are rejected based upon the same rationale as the rejection of claims 1-4, 7 and 8, respectively, since they are the machine-readable storage media claims corresponding to the system claims.
Claims 18-20 are rejected based upon the same rationale as the rejection of claims 1, 2 and 7, respectively, since they are the method claims corresponding to the system claims.

Conclusion
 	Claims 5, 6, 14, and 15 would be allowable if the rejection under 35 U.S.C. 101, set forth in this Office action is withdrawn, and the claims are rewritten to include all of the limitations of the base claim and any intervening claims.

 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses contact center and staffing management.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                  September 23, 2022